DETAILED ACTION
Remarks
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

	This Office Action is responsive to the amendment filed on 06//21/2022.  Claims 1-4, 6, 8-12 and 15-17, of which claims 1, 9 and 15 are independent, were pending in this application and have been considered below.

 	Applicant canceling claims 5, 7, 13-14 and 18  is acknowledged. 

	Rejection of claims 5, 7, 13-14 and 18 is rendered moot in view of their cancellation by the applicant’s amendment.

	Claim rejections under 35 USC § 112 are withdrawn in view of the amendment.

	Claim rejections under 35 USC § 103 are withdrawn in view of the amendment.


Response to Arguments
 	Applicant’s arguments filed 06//21/2022 (see Remarks, pages 7-13) with respect to claims 1-4, 6, 8-12 and 15-17 have been fully considered and are persuasive.  The rejection of claims has been withdrawn.

 	Applicant has removed claims 5, 7, 13-14 and 18  in the present claim amendment, rendering its/their rejection moot.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 06/07/2022 have been considered and made of record by the examiner.

Allowable Subject Matter
 	Claims 1-4, 6, 8-12 and 15-17 are allowed.

  	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	The following is a statement of reasons for the indication of allowable subject matter: 

The prior arts made of record, including PurePath and APA fail to teach or suggest or make obvious as a whole, either alone or in combination, the arrangement that “receiving a first analog audio signal from the microphone; receiving a second analog audio signal from the audio source; first processing circuity for preprocessing the first analog audio signal and providing a first preprocessed analog audio signal, the first processing circuitry comprising at least one of a preamplifier, a gain stage, and a tone filter; second processing circuity for preprocessing the second analog audio signal and providing a second preprocessed analog audio signal, the second processing circuitry comprising at least one of a gain stage, a tone filter, and direct current (DC) offset correction circuitry”, in combination with “an audio module for receiving and processing the first preprocessed analog audio signal and the second preprocessed analog audio signal and for providing a modulated digital audio signal corresponding to the first preprocessed analog audio signal and the second preprocessed analog audio signal, the audio module comprising an audio codec for converting the first preprocessed analog audio signal and the second preprocessed analog audio signal to digital audio signals and a radio system on a chip (SoC) for modulating the digital audio signals and providing the modulated digital audio signal; and an antenna for transmitting the modulated digital audio signal”, as recited in claim 1, and some variation of wording as recited in claims 9 and 15. The respective dependent claims 2-4, 6, 8, 10-12 and 16-17 are allowable for the same reason, correspondingly.

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Chieh Fan, SPE can be reached on (571) 272-3042.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA, or CANADA) or 571-272-1000.

/Nader Bolourchi/
Primary Examiner, Art Unit 2631